Citation Nr: 0422464	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  99-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left myofascial pain dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1996 to 
August 1997.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2003.  This matter was 
originally on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In August 1997, the RO received the veteran's claims of 
entitlement to service connection for TMJ and TMD problems 
due to a tonsillectomy.  In a December 1997 rating decision, 
the RO granted service connection for left myofascial pain 
dysfunction and assigned a 10 percent disability rating, 
effective August 5, 1997.  In January 1998 and again in 
November 1998, the veteran requested that the RO reconsider 
his service-connected myofascial pain syndrome.  In a 
November 1999 rating decision, the RO granted an increased 
evaluation to a 20 percent disability rating, effective 
November 18, 1998.  The veteran, in a November 1999 statement 
in support of claim (VA Form 21-4138), disagreed with the 
rating assigned.  The RO construed the statement as a notice 
of disagreement to the November 1999 rating decision and 
issued a statement of the case in December 1999.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 1999.  In a 
January 2004 rating decision, the RO granted an increased 
evaluation to a 30 percent disability rating, effective 
November 4, 1998.     

As noted in the May 2003 Board Remand, the Board found it 
reasonable to construe the veteran's January and November 
1998 statements requesting that the RO "reconsider" his 
service-connected myofascial pain as a timely NOD to the 
December 1997 rating action, rather than a "new" claim.  
The Board also found that the appellant perfected his appeal 
within 60 days of the issuance of the SOC in December 1999.  
Given that the veteran's appeal originated from the initial 
rating assigned following the grant of service connection, 
and because of the requirement to consider "staged" ratings 
consistent with the holding by the United States Court of 
Appeal for Veterans Claims (Court), in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has characterized the issue 
as set forth above.    

The Board notes that included in the November 1999 VA Form 
21-4138, the veteran stated, "I also want to appeal the scar 
and injury to my right side of the neck."  As the veteran 
was granted service connection for a right side healed scar 
and assigned a non-compensable rating, effective August 5, 
1997 in a December 1997 rating decision, the Board finds that 
the veteran's statement is a claim for an increased rating 
and the issue is referred to the RO for appropriate 
disposition.

  
FINDINGS OF FACT

1.  Between August 1997 and February 2001, the veteran's left 
myofascial pain dysfunction was manifested by a measured 
inter-incisal range of 24-25 millimeters with additional 
functional loss due to pain on motion.

2.  From February 2001, the veteran's left myofascial pain 
dysfunction was manifested by a measured inter-incisal range 
of 15 millimeters with additional functional loss due to pain 
on motion.


CONCLUSIONS OF LAW

1.  From August 5, 1997 to February 4, 2001, the criteria for 
a 30 percent disability rating for left myofascial pain 
dysfunction has been approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Code 9905 (2003).
 
2.  From February 5, 2001, the criteria for a 40 percent 
disability rating for left myofascial pain dysfunction has 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 
9905 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left myofascial pain 
dysfunction.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March and July 2003, the RO sent letters to the veteran 
advising him of the VCAA and what evidence was required to 
substantiate his claim for entitlement to service connection 
as well as for entitlement to an increased evaluation for 
left myofascial pain dysfunction.  The letters also asked the 
veteran to submit certain information.  In accordance with 
the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining 
and what evidence the veteran still needed to provide.  The 
letters explained that VA would attempt to obtain evidence 
such as medical records, employment records, and records from 
other Federal agencies.  While the notice letters did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, the veteran was 
informed of the evidence already of record, and he was 
informed to provide the name of the person, agency, or 
company who has any relevant records and to "[t]ell us about 
any additional information or evidence that you want us to 
try and get for you."  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
March and July 2003 notice letters, which preceded the latest 
rating decision in January 2004, satisfy the timing element 
of the Pelegrini decision for the veteran's claim on appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
outpatient treatment records identified by the veteran.  
Further, the veteran was afforded VA examinations in 
connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In Fenderson, 12 Vet. 
App. at 126, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.
  
The veteran is seeking an increased disability rating for his 
service-connected left myofascial pain dysfunction, currently 
evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9905 
[temporomandibular articulation, limited motion of] as 10 
percent disabling from August 5, 1997 to November 17, 1998 
and 30 percent disabling effective November 18, 1998.  He 
essentially contends that his symptoms were more severe than 
was contemplated by the currently assigned ratings.

As noted above, the RO granted service connection for left 
myofascial pain dysfunction and assigned a 10 percent 
disability rating, effective August 5, 1997 in a December 
1997 rating decision.  Subsequently, in a November 1999 
rating decision, the RO granted an increased evaluation to a 
20 percent disability rating, effective November 18, 1998 and 
in a January 2004 rating decision, the RO granted an 
increased evaluation to a 30 percent disability rating, 
effective November 4, 1998.  Inasmuch as these grants do not 
represent a total grant of the benefit sought on appeal, the 
claim for an initial disability rating in excess of 10 
percent for the veteran's left myofascial pain dysfunction 
remains a viable issue for appellate review before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Although the veteran's left myofascial pain dysfunction is 
nominally a dental disability, see 38 C.F.R. § 4.150, by its 
nature it amounts to a musculoskeletal disability of a joint 
(the jaw), rather than of the teeth or gums.  Under the 
current rating criteria found in Diagnostic Code 9905, when 
the range of lateral excursion about the temporomandibular 
articulation is within 0 to 4 millimeters or when the range 
of inter-incisal motion about the temporomandibular 
articulation is from 31 to 40 millimeters, a 10 percent 
rating is warranted; an inter-incisal range of 21 to 30 
millimeters warrants a 20 percent rating; an inter-incisal 
range of 11 to 20 millimeters warrants a 30 percent 
evaluation; and an inter-incisal range of zero to 10 
millimeters warrants a 40 percent evaluation.  However, 
ratings for limited inter-incisal movement may not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (2003).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

The record indicates that a Medical Board was convened to 
evaluate the veteran's left myofascial pain dysfunction and 
report their assessment of the veteran's ability to continue 
to perform his military duties.  The Medical Board Report 
noted that the veteran was evaluated in July 1997 for 
complaints of intense pain over the distribution of the left 
masseter, temporalis, and sternocleidomastoid muscles of four 
months duration.  Physical examination revealed moderate 
palpation tenderness over the left temporalis, masseter, and 
sternocleidomastoid muscles, maximum incisal opening was 25 
millimeters without pain or deviation, no temporomandibular 
joint noises during range of motion.  The report noted that 
his limited maximum incisal opening had a soft-end field, 
i.e., there was no internal derangement of the 
temporomandibular joint.  Panorex radiograph revealed no 
degenerative joint changes within the glenoid fossa or 
condyles of either the left or right temporomandibular 
joints.

At the VA examination conducted in October 1997, the veteran 
complained of an inability to open his mouth wide and pain 
while chewing food on the left side.  Physical examination 
revealed opening excursion of the mandible 24 millimeters 
without pain and 40 millimeters maximum with pain.  Left 
temporalis, masseter, and sternocleidomastoid were tender to 
palpation.  Minimal pain was present along left pre-auricular 
area.  The veteran was diagnosed with left myofascial pain 
dysfunction.  

The VA examination conducted in July 1999 revealed the 
limitation of inter-incisal range of motion was 25 
millimeters maximum opening without pain and 35 millimeters 
with significant pain.  The veteran reported constant pain 
when his bite splint was not in place.

The VA examination conducted in February 2001 revealed the 
limitation of inter-incisal range of motion was 15 
millimeters maximum opening without pain and 42 millimeters 
with severe pain.  The examiner noted that the veteran's 
complaints of previous exam had remained the same.  The 
examiner also noted that any difference that had occurred was 
due to veteran not wearing his night guard secondary to poor 
fit due to wear.  

The most recent medical evidence with respect to the 
veteran's left myofascial pain dysfunction comes from a 
November 2003 VA examination which revealed a maximum inter-
incisal opening measured at 15 millimeters without pain and 
25 maximum with pain.  

As the maximum opening without pain was 25 millimeters in 
July 1997, 24 millimeters in October 1997, and 25 millimeters 
in July 1999, the Board finds that the evidence is consistent 
with a 20 percent rating for that period of time.  There are 
no medical findings consistent with a higher rating under 
this diagnostic code, i.e. inter-incisal range of 0 to 20 
millimeters.  Accordingly, based strictly on the schedular 
criteria, the Board finds that a 20 percent rating is 
warranted for the period August 5, 1997 to February 4, 2001.

Also, as the maximum opening without pain was 15 millimeters 
in February 2001 and November 2003, the Board finds that the 
evidence is consistent with a 30 percent rating for that 
period of time.  There are no medical findings consistent 
with a higher rating under this diagnostic code, i.e. inter-
incisal range of 0 to 10 millimeters.  Accordingly, based 
strictly on the schedular criteria, the Board finds that a 30 
percent rating is warranted from February 5, 2001.

In addition, however, because the veteran's disability 
involves restricted articulation of a joint, the Board must 
also consider the clinical manifestations of the veteran's 
disability and its effects on the veteran's earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45 (2003).  While the VA examinations revealed that the 
veteran continued to suffer pain, the VA examiner never 
discussed how that pain affected movement of the veteran's 
jaw.  The July 1997 Medical Board Report indicated that the 
veteran was only able to perform his duties when he was not 
overcome with the discomfort of his myofascial pain 
dysfunction and recommended that the veteran be separated 
from active duty.  As noted above, the veteran complained at 
the October 1997 VA examination that he experienced pain 
while chewing food on the left side and in his November 1999 
statement in support of claim, the veteran stated, "Some 
days I can't eat."  The VA examiner in July 1999 noted that 
the veteran experienced constant pain if his bite splint was 
not in place.   

Although the clinical findings from the VA examinations are 
not particularly detailed in regards to the functional loss 
factors, they indicate that the veteran experienced 
significant to severe pain if forced to open his mouth wider 
than 25 millimeters prior to February 5, 2001 and if forced 
to open his mouth wider than 15 millimeters since February 5, 
2001.  Also, the veteran experiences constant pain if his 
bite splint is not in place.  In addition, it is clear from 
the clinical findings that the veteran's left myofascial pain 
dysfunction continues to worsen.  

Accordingly, the Board finds that the evidence of record 
indicates sufficient additional functional loss due to pain 
to warrant a higher disability evaluation under 38 C.F.R. §§ 
4.40 and 4.45 (2003).  The requirements for a 30 percent 
disability rating are approximated for the period August 5, 
1997 to February 4, 2001.  The requirements for a 40 percent 
disability rating are approximated from February 5, 2001.

Additionally, although the veteran stated in December 1999 
that he loses over two months per year from work due to his 
left myofascial pain dysfunction, he has submitted no 
evidence to support this contention.  Thus, the evidence does 
not reflect that the veteran's left myofascial pain 
dysfunction has adversely affected his employability beyond 
that contemplated in the VA Schedule for Rating Disabilities, 
which is premised on the average impairment in earning 
capacity and the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria. 38 C.F.R. § 3.321(b) (2003).  




ORDER

1.  Entitlement to an initial rating 30 percent rating for 
left myofascial pain dysfunction, from August 5, 1997 to 
February 4, 2001, is granted.  

2.  Entitlement to a 40 percent rating for left myofascial 
pain dysfunction as of February 5, 2001, is granted.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



